Exhibit 10.24

--------------------------------------------------------------------------------





First Amendment to Second Amended and Restated Loan and Security Agreement


Borrower:    On Deck Capital, Inc.     
Address:    1400 Broadway, 25th Floor
New York, New York 10018
        
Guarantor:    ODWS, LLC    
Address:    1400 Broadway, 25th Floor
New York, New York 10018
        
Date:        October 11, 2016


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into between PACIFIC WESTERN BANK, a California
state chartered bank (successor by merger to Square 1 Bank) (“Lender”), the
borrower named above (“Borrower”) and the guarantor named above (“Guarantor”,
and together with the Lender and the Borrower, the “Parties”).
The Parties agree to amend the Second Amended and Restated Loan and Security
Agreement between them, dated June 30, 2016 (as amended, restated, modified or
supplemented from time to time prior to the date hereof, the “Loan Agreement”),
as follows, effective as of the date hereof. (Capitalized terms used but not
defined in this Amendment, shall have the meanings set forth in the Loan
Agreement.)
1.Maturity Date. Section 4 of the Schedule to the Loan Agreement is hereby
amended and restated to read as follows:
“4. MATURITY DATE
(Section 6.1):
January 28, 2017.”

2.Representations True. Each Loan Party represents and warrants to Lender that
all representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct, as of the date hereof, except to the extent any
such representation and warranty is made as of a specified date, in which case
such representation and warranty shall have been true and correct as of such
date.


-1-

--------------------------------------------------------------------------------

Pacific Western Bank First Amendment to Second Amended and Restated Loan and
Security Agreement    

--------------------------------------------------------------------------------





3.General Release. In consideration for Lender entering into this Amendment,
each Loan Party hereby irrevocably releases and forever discharges Lender, and
its successors, assigns, agents, shareholders, directors, officers, employees,
agents, attorneys, parent corporations, subsidiary corporations, affiliated
corporations, affiliates, participants, and each of them (collectively, the
“Releasees”), from any and all claims, debts, liabilities, demands, obligations,
costs, expenses, actions and causes of action, of every nature and description,
which are actually known to any Loan Party at the date hereof (collectively, the
“Released Claims”). Each Loan Party represents and warrants that it has not
assigned to any other Person any Released Claim.
4.No Waiver. Nothing herein constitutes a waiver of any default or Event of
Default under the Loan Agreement, as amended hereby, or any other Loan
Documents, whether or not known to Lender.
5.Governing Law; Jurisdiction; Venue; Arbitration. This Amendment and all acts,
transactions, disputes and controversies arising hereunder or relating hereto,
and all rights and obligations of the Parties shall be governed by, and
construed in accordance with, the internal laws (and not the conflict of laws
rules) of the State of North Carolina. All disputes, controversies, claims,
actions and other proceedings involving, directly or indirectly, any matter in
any way arising out of, related to, or connected with, this Amendment or the
relationship between any Loan Parties and Lender, and any and all other claims
of a Loan Parties against Lender of any kind, shall be brought only in the
General Court of Justice of North Carolina sitting in Durham County, North
Carolina or the United States District Court for the Middle District of North
Carolina, and each consents to the jurisdiction of any such court, and waives
any and all rights the party may have to object to the jurisdiction of any such
court, or to transfer or change the venue of any such action or proceeding,
including, without limitation, any objection to venue or request for change in
venue based on the doctrine of forum non conveniens; provided that,
notwithstanding the foregoing, nothing herein shall limit the right of Lender to
bring proceedings against any Loan Parties in the courts of any other
jurisdiction. Each Loan Party consents to service of process in any action or
proceeding brought against it by Lender, by personal delivery, or by mail
addressed as set forth in this Amendment or by any other method permitted by
law. If the jury waiver set forth in Section 7 below, is not enforceable, then
any dispute, controversy, claim, action or similar proceeding arising out of or
relating to this Amendment, the Loan Documents or any of the transactions
contemplated therein shall be settled by final and binding arbitration held in
Durham County, North Carolina in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association by one arbitrator
appointed in accordance with those rules. The arbitrator shall apply North
Carolina law to the resolution of any dispute, without reference to rules of
conflicts of law or rules of statutory arbitration. Judgment upon any award
resulting from arbitration may be entered into and enforced by any state or
federal court having jurisdiction thereof. Notwithstanding the foregoing, the
Parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
Section. The costs and expenses of the arbitration, including without
limitation, the arbitrator’s fees and expert witness fees, and reasonable
attorneys’ fees, incurred by the Parties to the arbitration may be awarded to
the prevailing party, in the discretion of the arbitrator, or may be apportioned
between the Parties in any manner deemed appropriate by the arbitrator. Unless
and until the arbitrator decides that one party is to


-2-

--------------------------------------------------------------------------------

Pacific Western Bank First Amendment to Second Amended and Restated Loan and
Security Agreement    

--------------------------------------------------------------------------------





pay for all (or a share) of such costs and expenses, Lender and the Loan Parties
shall share equally in the payment of the arbitrator’s fees as and when billed
by the arbitrator.
6.General Provisions. Each Loan Party hereby ratifies and reaffirms its
guarantee and grant of security interests and liens (as applicable) and confirms
and agrees that such security interests and liens hereafter secure all of the
Obligations under the Loan Documents, as amended hereby. Each Loan Parties
hereby ratifies and confirms the continuing validity, enforceability and
effectiveness of the Loan Agreement, as amended hereby, and all other Loan
Documents. This Amendment, the Loan Agreement, as amended hereby, any prior
written amendments to the Loan Agreement signed by Lender and the Loan Parties,
and the other written documents and agreements between Lender and the Loan
Parties set forth in full all of the representations and agreements of the
Parties with respect to the subject matter hereof and supersede all prior
discussions, representations, agreements and understandings between the Parties
with respect to the subject hereof. Except as herein expressly amended, all of
the terms and provisions of the Loan Agreement, as amended hereby, and all other
documents and agreements between Lender and the Loan Parties shall continue in
full force and effect and the same are hereby ratified and confirmed. This
Amendment may be executed in multiple counterparts, by different Parties signing
separate counterparts, and all of the same taken together shall constitute one
and the same agreement.
7.Mutual Waiver of Jury Trial. THE PARTIES EACH ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE WAIVED. EACH OF THE
PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS
AMENDMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF THEM. THESE PROVISIONS
SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY
LENDER OR ANY LOAN PARTY, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY EACH OF
THEM. IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID, INVALID OR
UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION OF THIS
AMENDMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AMENDMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.
[Signatures on Next Page]
Version -EV




-3-

--------------------------------------------------------------------------------








Borrower:
ON DECK CAPITAL, INC.




By: /s/Howard Katzenberg
Title: Chief Financial Officer




Lender:
PACIFIC WESTERN BANK


By: /s/ John Wroton
   Title: SVP





Guarantor:
ODWS, LLC




By: /s/Howard Katzenberg
Title: Authorized Signatory






[Signature Page—First Amendment to Second Amended and Restated Loan and Security
Agreement]





